Citation Nr: 1220190	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-12 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 14, 2009, and in excess of 70 percent since then. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to January 1978 and December 1981 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO granted entitlement to service connection for PTSD with a 30 percent initial evaluation.  In an April 2008 rating decision the RO increased the initial evaluation of the Veteran's PTSD to 50 percent, effective the date that he filed his claim for service connection thereof.  In a November 2009 rating action, the RO increased the evaluation of PTSD to 70 percent, effective April 14, 2009.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board is cognizant that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, a formal claim for TDIU was considered and granted by the RO in a rating decision in March 2010, and an effective date of December 10, 2009, was assigned.  Under these circumstances, and as the Veteran did not disagree with the effective date assigned, the Board declines to apply Rice and take jurisdiction over a TDIU claim.


FINDING OF FACT

Throughout the applicable period, the Veteran's PTSD is not shown to have been manifested by total occupational and social impairment.



CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in February 2007.

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case and the Veteran has not alleged any prejudice.  

VA has obtained the Veteran's service treatment and personnel records, VA and Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the severity of his PTSD.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter 'the Court ') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, history and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged rating" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the Veteran's PTSD provides a 100 percent evaluation for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is proper for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment; impaired abstract thinking, disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversations), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.).  A GAF score of 31-40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers).'" A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  The GAF scores, however, assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

An early November 2004 mental health initial evaluation note from the Muskogee VA Medical Center (VAMC) documents that the Veteran had been prescribed Prozac (fluoxetine) by his primary care provider in July 2004 after complaining of problems with sleep.  At this time, the Veteran was working as a long distance truck driver.  He then complained of off and on problems with sleep, which were most severe upon returning from Vietnam.  In this regard, he explained that he dealt with things "with alcohol" when he first returned from Vietnam.  

In terms of mania, little sleep in the past and sometimes only an hour of sleep were noted.  The Veteran also related periods of anger that would last for several hours and sometimes a few days.  The Veteran also acknowledged going on spending sprees, buying things he did not need, loaning money that he would never get back and helping those in need.  In this regard, he noted that he had gotten in trouble financially and that his behavior "cost [him] 2 wives".  He also described periods of restlessness and depression with a lack of motivation.  He had no real close friends since he had been out of the service, although he did see his family.  He also described obsessive compulsive behavior, and rare instances of panic.  He related feeling anxious when fatigued and that he did not like crowds or people getting too close to him.  He had trouble getting emotionally close to people, even his own children.  He described his energy level/hedonia as usually hyper, but that lately he was "limited."  In terms of alcohol use, the Veteran related that he often used hard liquor in the past, but that currently he would only drink at a bar in a truck stop if he was stuck in one spot over the weekend, i.e. about once every 4 to 6 weeks he would have 4 to 5 beers in one sitting.  He did not then feel that his drinking was an issue and noted that he had quit drinking hard liquor on a regular basis in order to perform his job as a truck driver.  

The Veteran had no religious preference, was raised Baptist and rarely attended church.  He had no hobbies or interest due to working a lot.  He had limited social interaction and had notably joined the VFW in the past, although he did not go much to the VFW, noting that he may have visited it once in the past year.  He also reportedly had some fellow Vietnam Veterans that lived near him.  

Mental status examination showed that the Veteran was alerted an oriented times 4.  His general appearance was fine.  Comprehension was good and speech was talkative.  In this regard it was noted that the Veteran gave many details and had to be re-directed to get the intake completed.  His mood and affect were pleasant and he had no delusions or impairment of thought processes.  He had no hallucinations or illusions.  His memory was good and intelligence and abstraction ability were average.  He had some suicidal ideation in the past, but none currently.  He had no history of homicidal ideation.  He had no risk for wandering.  Anxiety, not otherwise specified, depression, not otherwise specified and traits of PTSD were assessed.  Also assessed was "workaholic, limited social and family interaction."  A GAF score of 60 was assigned.  

A subsequent early November 2004 mental health note from the Muskogee VAMC documents the Veteran's initial presentation and evaluation for a chief complaint of "sleep problem."  At this time, the Veteran reported that he was working as a truck driver and had been doing so for the last 7 years.  He complained that he did not get good sleep, only 4 to 5 hours at a time and related that he rarely had nightmares.  He described his mood as "OK," but stated that "life sucks" and that it was "boring."  He that he did not like working a as truck driver, but that staying alone in the trick was better than being around people.  He reported decreased energy, motivation, concentration and memory and that some days were good and some days were bad.  He related that he would get depressed for 3 to 4 days after talking about Vietnam or watching a war movie.  He also complained of decreased appetite.  He reported that he drank about 2 to 3 beers every 3 weeks and that he used to drink alcohol heavily 15 years prior.  He denied any illicit drug use and smoked 1 1/2 packs of cigarettes per day.  He denied suicidal/homicidal ideation and audio/visual hallucinations.  He denied anxiety or manic symptoms and related that he always had problems managing money.  

Mental status examination showed that the Veteran was alert and oriented and appropriately groomed and dressed.  He was cooperative.  Hi speech was circumstantial.  His mood was "OK" and his affect was depressed.  His thoughts were organized and insight and judgment were intact.  Depressive disorder, not otherwise specified, and rule out PTSD were assessed.   The Veteran was advised to continued Prozac (fluoxetine) and to try trazadone.  

The Veteran filed to reopen a previously denied claim of service connection for PTSD in December 2006.  In March 2007 he was afforded a VA examination.  At the time of the examination the Veteran complained of insomnia and awakening almost every night.  Besides sleep disturbance, he also related a history of depression, suspicion and symptoms of a paranoid personality disorder.  He related that these symptoms were constant and began 39 years prior.  He related that, socially and occupationally, he did not "get close to anyone," "like bosses," and that he disliked evaluation and criticism.  He stated that he had problems with authority.  

With respect to treatment, the Veteran reported that since 2004 he had been treated with Fluoxetine, with poor response.  The Veteran still, however, required continuous treatment to control his condition due to persistent depression and anxiety.  He had not received psychotherapy for his mental condition within the past year and had not been admitted to a hospital for psychiatric reasons.

With respect to employment history, following service the Veteran worked as a truck driver for 10 years.  He related that in this capacity his relationship with his supervisor and co-workers was fair.  He did, however, acknowledge that he did not get along well with others at work.  

In terms of social and family history, the Veteran had 6 siblings and described his relationship with them as "fair."  He was then currently divorced, but had a significant other.  He also had several children, with whom he spoke to on the phone every few months.  He related a history of anger episodes and it was noted that since the Veteran developed his psychiatric condition that there had been some major social function changes, e.g. increased social isolation.  

The Veteran also reported using alcohol beginning in 1967 because it helped him emotionally and socially, and to sleep.  He was vague about the frequency of alcohol use, but a history of DUIs was noted.  The Veteran related that in-service alcohol use had a "terrible impact on [his] military life as a pararescuer."  He then continued to use alcohol, but related that he only drank twice a month.  

Mental status examination showed that the Veteran was a reliable historian.  Orientation was within normal limits and appearance and hygiene were appropriate.  Behavior was appropriate and affect and mood were abnormal with disturbance of motivation and  mood.  He was depressed, angry and paranoid about how the military had abused him, falsely denied him benefits and made him undergo a general court martial "caused by PTSD."  Communication was within normal limits, as were speech and concentration.  Panic attacks were absent, but the Veteran exhibited signs of suspiciousness.  There was no delusional history present and at the time of examination and there were no delusions observed.  There was no history of hallucination and none were observed at the time of the examination.  Obsessional rituals were absent.  

Examination further revealed that the Veteran's thought processes were grossly impaired.  He was extremely paranoid, launching into diatribes about how he had been misunderstood and subsequently mistreated by the military while in service and subsequently VA.  His judgment was impaired with minimal insight into how his chronic paranoia had skewed his perception of events.  He admitted that he had been told more than once that he "takes things out of context" and gets angry.  Abstract thinking was normal.  Memory was within normal limits.  Suicidal and homicidal ideation were absent.  He was able to spell "WORLD" forwards, but not backwards, recalled 3 of 3 objects in 5 minutes with one prompt, named the current U.S. President and performed serial 7s with an error after 86.  

Examination resulted in Axis I assessments of PTSD and alcohol abuse, as well as an Axis II assessment of paranoid personality disorder.  The examiner explained that the Veteran's PTSD symptoms did not contribute to his alcohol abuse.  The examiner attributed the Veteran's symptoms of chronic sleep disturbance, irritability and social isolation to alcohol abuse and paranoid personality disorder.  With respect to PTSD, the examiner attributed reoccurring dreams and avoidance of thoughts thereto.  The examiner explained that the Veteran's paranoid personality disorder and alcohol abuse symptoms could not be clearly delineated from one another.  The examiner further explained that in their opinion the symptoms attributable to the Veteran's paranoid personality disorder and alcohol abuse had caused much more significant impairment in occupational and social functioning than the reported PTSD symptoms.  The Veteran had no difficulty understanding commands and appeared to pose no threat of persistent danger or injury to himself or others.  The examiner assigned the Veteran a GAF score of 60.

In closing, the examiner noted that although the Veteran technically met the diagnostic criteria for PTSD, the majority of the Veteran's reported symptoms, such as chronic sleep disturbance, irritability and social isolation were due to his alcohol abuse and paranoid personality disorder.  The examiner explained that the Axis II diagnosis (paranoid personality disorder) caused the Veteran to suspect that the military and VA were deceiving him, perceive attacks on his reputation that were not apparent to others and to react angrily.  Mentally, the examiner explained, that the Veteran occasionally had some interference in performing activities of daily living due to the Axis II diagnosis.  Accordingly, the examiner felt hat the Veteran's current psychiatric impairment was best described as "psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the [Veteran] is functioning satisfactorily with routine behavior, self-care, and normal conversation."  The examiner, however, largely justified this statement in light of the Veteran' symptoms of suspiciousness and characteristics of his paranoid personality disorder.  

In April 2007 VA received the Veteran's written Notice of Disagreement (NOD) with the RO's assignment of a 30 percent schedular evaluation for his PTSD.  In his NOD, the Veteran contended that his condition warranted a 50 percent evaluation.  In a June 2007 statement, the Veteran reiterated that he sought a 50 percent evaluation, noting that he had an abnormal and depressed mood.  

Of record is a January 2008 VA emergency department note.  At this time, the Veteran presented complaining about what sounded "like PTSD."  At this time, he complained of nightmares, waking up scared to death, "swinging," and obsessive thoughts about Vietnam.  He also endorsed thoughts of suicide from time  to time, but denied ever making any actual plans.  It was not felt that the Veteran was acutely suicidal.  He reported having "days he cannot function due to getting stuck in reliving Vietnam."  He expressed that he had been called an alcoholic, but noted that he was "having problems thinking about Vietnam."  

The psychiatric examination report related to this ER visit notes that the Veteran also had problems with alcohol.  In this regard, the Veteran related that he began drinking at the age of 19 and that following his return from Vietnam he drank "a lot."  At the time of the ER visit, the Veteran related that he drank about 4 to 6 beers per day.  He was then sleeping about 6 to 7 hours per day and was working part-time as a truck driver.  He described his energy as "OK" and his concentration and appetite as low.  Psychomotor status was normal.  

With respect to social history, it was noted that the Veteran had been married for 10 years, but divorced.  He reported having one daughter, but was not close to her.  He lived by himself and had no close friends.  

Mental status showed that the Veteran was alert, cooperative and neatly groomed.  He made fair eye contact and his speech was spontaneous and without abnormality.  His mood was slightly depressed.  His affect was within normal range and intensity and appropriate to content.  He was alert and oriented to place and time and his thoughts were logical and goal-directed.  His content of thought was primarily related to recent stressors and he had no flight of ideas, delusions or auditory or visual hallucinations.  He denied current suicidal or homicidal ideation.   Mood disorder, not otherwise specified, rule out PTSD and rule out alcohol dependence were assessed.  A GAF score of 49 was assigned.  The Veteran was not admitted.

Of record is a November 19, 2008, psychiatric examination report from the State of Oklahoma Disability Determination Division.  The Veteran related that he was not then receiving any mental health treatment.  He was then living with a friend.  With respect to daily routine and activities, he related that he would awake around 10 am and ate 1 or 2 meals per day.  He did not do any chores and watched television most of the day.  He sometimes went to "his property out of town" to rake leaves, but noted that his heart would race if he worked for very long.  He shopped for groceries alone about once per week.  He had no friends, but spoke to his daughter in Tulsa on the phone about once per week.  He also saw his son in town 2 or 3 times per week.  He showered 2 to 3 times per week and usually went to bed around midnight. 

With respect to vocational history, the Veteran had last worked around June of 2008 as a truck driver, which he had done for about 10 years for about 4 different companies.  The Veteran related that he had quit working because he had a stroke in 2007 and did not feel safe driving thereafter and as he had re-injured his back.  The report noted that the Veteran did not get along well with authority figures and that he had difficulty being in crowds.  He had been fired approximately 6 times.  

Notably, the Veteran had been arrested about a year prior following an altercation with his son.  The Veteran explained that his son was intoxicated and that he was arrested while restraining him and that all of the charges were reduced or dropped.  He was not then on probation or parole.  

Mental status examination revealed that the Veteran was on time for his appointment and with fair hygiene.  He spoke slowly and paused for long periods of time before speaking and avoided eye contact.  His attitude was mostly guarded and defensive, although he occasionally used humor.  He refused to answer some questions, for example related to his alcohol abused and the details of legal charges.  His mood often appeared irritable.  His thought processes were logical and goal-directed and no unusual thought content was noted.  He had no unusual perceptual abnormalities.  

He then described his mood as down and stated that he had felt that way for over 20 years.  He slept about 5 to 8 hours per day and awakened frequently and often had nightmares.  He related that he had low energy and trouble with concentration.  He did not feel very good about himself and did not have any friends.  He got along "all right" with his family, but indicated that he did not trust anyone.  He denied suicidal ideation.  He had flashbacks 3 or 4 times per week and was easily startled.  He periodically woke up aggressively.  He was alert and oriented to time place and person and was able to interpret similarities.  Short-term memory and concentration appeared mildly impaired, although abstract thinking and long-term memory appeared intact.  It was felt that he would need assistance in managing his funds.  He had no problems with personal care and was able to fix simple meals, drive and shop.  The examining psychologist assessed PTSD, chronic and no diagnosis on Axis II.  A GAF score range of 50 to 59 was assessed.  

Of record is an April 14, 2009, report of psychiatric evaluation from The University of Oklahoma.  At this time, the Veteran offered similar subjective complaints as on prior examinations.  He related that he could not stand crowds.  He had last worked as a truck driver and since leaving that position, had worked a lot of hourly tasks.  He had last worked about a year prior, having quit because he hurt his back.  He stated that he had renewed contact with his family, although he had only short term relationships.  The Veteran stated that he last drank about a month prior and had less than four beers.  He reported having lost interest in his hobbies.  

Examination showed that he appeared older than his stated age.  He was cooperative and polite, but also somewhat irritated.  He avoided eye contact and was casually dressed and adequately groomed.  His affect was congruent with his irritable mood.  He was alert and oriented times 3 and had average or better intelligence.  His though processes were logical and goal-oriented and he denied audio/visual hallucinations.  He reported a prior history of suicidal ideation and planning, but related that he never acted on it.  He also related that he had thought of homicide "many times," but never acted on it.  PTSD was assessed and a GAF score of 30 was assigned.  On Axis IV "[l]imited to non-existent social support" was assessed.  It was felt that the Veteran did seem "quite impaired with longstanding PTSD issues."

In October 2009, the Veteran was again afforded a VA examination.  At this time, he described his relationship with his children as "not well" and that he had trouble with any kind of relationship, particularly long-term relationships.  He related that he "basically d[idn't] have any" social relationships or any leisure activities.  He had no history of suicide attempts or any history of violence since his last VA examination.  He had no issues associated with alcohol or any other substance.  

Mental status examination showed that he was neatly groomed and casually dressed.  His psychomotor activity was restless and speech was unremarkable.  His attitude was cooperative, suspicious and irritable.  Hi affect was constricted and his mood was agitated.  He was able to spell "WORLD" forwards, but not backwards.  He was intact to person, time and place.  His thought process was unremarkable, although his thought content had paranoid ideation.  He had no delusions and judgment was intact.  His intelligence was average and his insight was good.  He complained of sleep impairment and had inappropriate behavior.  Specifically, the Veteran was quick to anger, misperceived the intentions of others and overreacted resulting in interpersonal problems.  He interpreted proverbs appropriately and had obsessive/ritualistic behavior manifested by checking windows and doors repeatedly as a safety measure.  He also endorsed panic attacks, particularly at night and when napping in the day time, which did not occur while awake.  He acknowledged homicidal thoughts in the past and suicidal thoughts when depressed.  He had fair impulse control and was able to  maintain minimum personal hygiene.  He had no problems with activities of daily living.  Overall, the Veteran remained cooperative and respectful during the examination.  Remote and immediate memory were normal, but recent memory was mildly impaired.  The Veteran reported poor concentration and trouble recalling things that had happened in the past.  It was noted that the Veteran had retired in 2007 due to having had a stroke.  

Examination resulted in an assessment of PTSD, chronic, and depression, not otherwise specified secondary to chronic PTSD.  A GAF score of 50 was assigned.  In terms of a GAF score, the examiner noted the assigned GAF score of 30 assigned in April 2009, as well as the other GAF scores of 49 and 60 and noted that this indicated a decrease in the Veteran's overall functioning since his last examination in 2007.  The examiner noted that the Veteran's current GAF of 50 was assigned to reflect the severe and deleterious symptoms of his PTSD.  The examiner noted that the Veteran had alcohol abuse in the remote past and that he denied current abuse.  However, the examiner felt that the Veteran's past alcohol abuse was as likely as not related to PTSD as a coping mechanism.  The examiner did not feel, however, that PTSD resulted in total occupational and social impairment.  


In deciding the present claim, the Board is cognizant of the fact that the Veteran has been granted entitlement to service connection for PTSD, but also has other psychiatric disabilities, to include depression and alcohol abuse.  When it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In the case at hand, the competent evidence of record suggests that the symptoms and manifestations of the Veteran's various psychiatric disabilities overlap, and the evidence does not clearly delineate which symptoms are attributable to the Veteran's service-connected PTSD and which are not.  It is notable that the Veteran's depression and alcohol abuse have been linked to PTSD and that PTSD appears to be the overwhelming diagnosis, particularly as recent VA examination noted no diagnosis of paranoid personality disorder and that the Veteran's alcohol abuse was in remission.  Moreover, compensation is not precluded for secondary alcohol and drug abuse.  See 38 U.S.C.A. § 105 ; 38 C.F.R. § 3.1(n), 3.301; VAOPGPREC 2-97 (Jan. 16, 1997) [no compensation shall be paid if a disability is the result of the veteran's own willful misconduct, including the abuse of alcohol or drugs].  Thus, despite the March 2007's VA examiner's attempt to delineate between PTSD, alcohol abuse and paranoid personality disorder, the Board will resolve reasonable doubt in favor of the Veteran and will thus consider all symptoms of psychiatric disability to be manifestations of the Veteran's PTSD.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD warrants an increased rating of 70 percent.  Specifically, the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, due to obsessional rituals, and near-continuous depression, impaired impulse control, i.e. unprovoked irritability, difficulty in adapting to stressful circumstances, particularly in a work-like setting, and inability to establish and maintain effective relationships.  It is particularly salient to the Board that the Veteran's GAF scores have ranged from 30 to 60, but that these scores predominate lower than 60.  This indicates predominately moderate to severe symptoms associated with PTSD.  Richard, supra.  Accordingly, the Board finds that the Veteran's symptoms more closely approximate a 70 percent rating for PTSD, throughout the course of the present claim and appeal.  Fenderson, supra.

However, although an increased rating of 70 percent is warranted, the evidence of record does not reflect symptomatology of PTSD that would meet the criteria for an even higher rating of 100 percent.  Although the evidence demonstrates significant occupational and social impairment, it does not show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  In short, there is simply no evidence to support an increased rating of 100 percent.  Even considering that the Veteran's disability has resulted in severe occupational and social impairment, his PTSD has not been shown to result in total occupational and social impairment.  Indeed, the Veteran ceased working as a truck driver not due to PTSD, but rather due to having had a stroke and injured his back, and recent VA examination ruled out total social and occupational impairment due to psychiatric disability.  Moreover, although he has few, if any friends, he remains in contact with his family and even lived with a roommate on occasion.  As such, a rating in excess of 70 percent under Diagnostic Code 9411 is not warranted for any time during the course of the present claim and appeal.  Fenderson, supra.

The Board acknowledges that the Veteran is in receipt of TDIU based, in part, on his PTSD.  Nevertheless, even though the Veteran has been found unemployable by the RO due to multiple service-connected disability, including his PTSD, the evidence does not show that the Veteran's PTSD symptomatology equates to total occupational and social impairment.  In this regard, the Board finds the most probative evidence to be the report of the most recent VA PTSD examination, wherein it was found the VA examiner specifically concluded that the Veteran's PTSD, while significant, did not result in total occupational and social impairment.  As noted, this is consistent with the Veteran's own statements made therein and at other times, indicating that he ceased working as a truck driver not due to PTSD, but rather due to having had a stroke and having injured his back.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 70 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 70 percent disability rating contemplate his symptoms, including, obsessional rituals, and near-continuous depression, impaired impulse control, i.e. unprovoked irritability, difficulty in adapting to stressful circumstances, particularly in a work-like setting, and inability to establish and maintain effective relationships.  Further, as the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria, the Veteran's disability picture is adequately contemplated by the rating schedule.  See Mauerhan, supra.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.



ORDER

Entitlement to an initial evaluation in of 70 percent, but no greater, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


